department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc internal_revenue_service national_office field_service_advice wta-n-139414-01 eo2 memorandum for director indian tribal governments from attn therese nosie division counsel associate chief_counsel tax exempt and government entities cc tege subject request for opinion income from arts and crafts this chief_counsel_advice responds to your request dated date for counsel opinion with respect to the following issue in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend region a tribe b issues i ii iii is income received by individual tribal members from the sale of arts and crafts made on federal trust allotted land exempt from federal_income_tax because the income is directly derived from the land if the income is derived in part from the tribe member’s labor to produce the products and in part directly derived from federal trust allotted land does this affect its taxability if the income is directly derived from leased land rather than federal trust allotted land under the general allotment act of does this affect its taxability iv if the income is derived from the sale of products made from resources directly derived from a tribal member’s own allotted land does this affect its taxability conclusions i ii iii iv tribal member’s income directly derived from arts and crafts made from plants or animals grown or raised on federal trust allotted land is exempt from tax if the income is primarily derived from those materials income directly derived from the sale of items produced on allotted land is not exempt from federal_income_tax if the income is derived primarily from labor or from the use of equipment income directly derived primarily from unallotted tribal land that has been leased by an individual tribal member from the tribe is not excluded from the gross_income of the lessee for purposes of federal_income_tax income directly derived primarily from natural products grown on unallotted tribal land is not exempt from taxation when received by a tribal member facts members of indian tribes produce native crafts which they market locally as well as world-wide some of the products are made entirely from items taken from the land and some are made from purchased items the crafts include pottery basketry dolls and rugs the majority of the tribes of the region a did not receive allotments under the general allotment act of ch 24_stat_388 u s c sec_331 et seq however they were affected by the indian reorganization act of ch 48_stat_984 u s c sec_461 et seq ira generally the land is held in trust and leased to tribal members for periods of to years depending on the tribe in the case of the tribe b the land is held communally law and analysis in 351_us_1 the supreme court held that income received by a member of an indian_tribe is excluded from federal_income_tax when it is directly derived from federal trust land allotted under the general allotment act of gaa revrul_67_284 1967_2_cb_55 sets forth five tests that must be met for income to be excludible the land in question must be held in trust by the united states such land must be restricted and allotted and held for an individual noncompetent indian and not for a tribe the income must be derived directly from the land the statute treaty or other authority involved must evince congressional intent that the allotment be used as a means of protecting the indian until such time as he becomes competent and the authority in question must contain language indicating clear congressional intent that the land until conveyed in fee simple to the allottee is not to be subject_to taxation this memorandum will first consider the requirement that income be derived directly from the land and second the type of land from which the income is required to be directly derived i when is income directly derived from the land income derived directly from the land includes rentals including crop rentals royalties proceeds of sales of the natural_resources of such land income from the sale of crops grown on the land income from the sale of livestock raised on the land and income from the use of the land for grazing purposes revrul_62_16 1962_1_cb_7 modified revrul_74_13 1974_1_cb_14 where the income is not derived primarily from exploitation of the land the income does not qualify as income derived directly from the land for instance where the income is derived primarily from capital improvements to the land and or the tribal member’s labor the income cannot be said to be derived directly from the land see 597_f2d_708 cert_denied 444_us_920 income from operation of motel is not derived directly from the land the courts have used two slightly different standards for determining whether income is directly derived from the land in beck v commissioner 67_tcm_2469 the court distinguished income received from activities that diminish the value of the land from income received from activities that are a result of capital_investment or labor although the activity takes place on land held in trust however in 792_f2d_849 9th cir aff’g 83_tc_561 the ninth circuit concluded that the exploitation rationale did not adequately describe the scope of the derived directly standard it stated than an exploitation rationale could not adequately explain why income generated from ranching and farming was exempted from income_taxation because unless done improperly these activities do not exploit the land the court concluded that only income that was generated principally from the use of reservation land and resources is derived directly from the land ii is allocation between exempt_income attributable to land and non-exempt income attributable to labor or use of equipment permitted the issue of allocation was first raised by the court in critzer v united_states ct_cl where the court suggested that allocation of income into exempt and nonexempt portions might be appropriate in some cases in that case the taxpayer did not request allocation so the court did not rule on the issue in critzer a member of the cherokee tribe sought exemption for income received from the operation of a motel a restaurant a gift shop and from the rental of a craft shop and apartment units the court held the income was not exempt under capoeman the courts denied taxpayers’ requests to allocate income between exempt and unexempt categories in three cases in beck v commissioner 67_tcm_2469 the taxpayer argued that the portion of the rental income equal to the fair_market_value of the rental of the trust property was directly derived from the land and should be exempt from income_tax in 806_f2d_1053 fed cir the taxpayer argued that an amount equal to the fair rental value of the land upon which the taxpayers operated their commercial ventures was directly derived from the land and should be exempt in 83_tc_561 aff’d sub nom 792_f2d_849 9th cir the taxpayer argued that an amount equal to the fair rental value of the land upon which the petitioner’s smokeshop was located should be exempt the service’s original position on allocation is set forth in revrul_60_377 1960_2_cb_13 allowing allocation of proceeds from the sale of cattle horses sheep and goats raised on allotted land the income was allocated between exempt_income attributable to the land and non-exempt income attributable to labor and use of the equipment however this revenue_ruling was revoked by revrul_62_16 1962_1_cb_7 which ruled that all of the proceeds were exempt currently the service will allow a total exemption if income is primarily attributable to land factors id in addition the service permitted an indian to divide his income into exempt and nonexempt portions when the primary source_of_income is taxable but the income directly derived from the land is from a separate business with separate books_and_records iii from which type of land must the arts and crafts be derived a allotment land capoeman states that the general allotment act of exempts an indian’s income derived directly from his or her allottted and restricted land from income_taxation however this rule applies only to indians who hold allotted land under a_trust patent and who may not alienate or encumber that land without the consent of the united_states 32_fedclaims_170 in revrul_67_284 the first requirement for exemption is that an allotment must be held in trust by the federal government this requirement appears to exclude restrictive allotments from exemption a restrictive allotment is one that cannot be alienated without federal consent but that is not held in trust by the federal government if an allotment meets the first and second requirements of revrul_67_284 held in trust and is subject_to restrictions upon alienation it is unlikely that the courts will deny an exemption for income directly derived from that land courts have concluded that the gaa tax-exemption can be read into the ira even though the ira itself does not contain express exemption language 749_f2d_567 9th cir see also revrul_74_13 1974_1_cb_14 tax exempt status of lands purchased under sec_5 of the ira the authority for reading the tax exemption from the gaa into other allotment statutes was explained in 845_f2d_206 9th cir citing 452_f2d_741 9th cir congress had made clear by two legislative acts that all future allotments would be subject_to the terms of the general allotment act and would carry the same rights and privileges in light of the long-standing congressional policy of treating indians equally except where differences in tribal circumstance justify special legislation we concluded that those statutes indicated that congress intended the terms of the general allotment act to apply to all allotments see also revrul_69_164 1969_1_cb_220 quapay trust allotments not exempt by treaty or statute from direct taxation income derived from allotted quapay lands not taxable because the quapaws should be treated the same as any other tribe of indians citing 304_f2d_620 10th cir handbook of federal indian law states that all allotments are tax exempt several tribes were however specifically excepted from the general allotment act and special allotment laws for them are not subject_to it in practice the only contested tax issues raised by these exceptions have concerned the quapay and osage allotment laws lower federal courts have determined that these laws have the same general purpose as the general allotment act and should imply the same tax status these decisions concluded that the supreme court’s essential holding in capoeman depended on interpretation of the purpose of the general allotment act rather than on the specific terms of sec_5 and the i r s has acquiesced in these decisions it is thus settled law that all allotted lands are subject_to the same tax exempt status as the supreme court recognized in capoeman f cohen handbook of federal indian law pincite citing 304_f2d_620 10th cir b leased land income directly derived by a tribal member from leased land is not exempt when the leased land is owned by the tribe income derived by an indian as lessee or permittee under a grazing permit obtained from the tribe is not derived directly from the land and is not exempt 364_f2d_38 8th cir cert_denied 386_us_931 revrul_58_320 1958_1_cb_24 nor is income directly derived from land leased from the owner of the allotment exempt to a tribal member lessee 625_f2d_910 9th cir revrul_57_523 1957_2_cb_51 c fee simple land income derived from fee simple land owned by an individual tribal member is not tax exempt see 364_f2d_38 8th cir revrul_67_284 1967_2_cb_55 d possessory interest in critzer v united_states ustc ct_cl trial div rev’d on other grounds cl_ct the court considered whether a possessory interest was the equivalent of a_trust allotment for purposes of the exemption under capoeman in critzer the government argued that income derived from possessory interests provided under the cherokee allotment act of ch 43_stat_376 u s c sec_331 note was not exempt from income_tax the government contended that the cherokee allotment act caa does not provide an exemption from taxation and that a possessory interest is not the equivalent of a_trust allotment because it is a permanent rather than a temporary interest the court held that income directly derived from a possessory interest is exempt the court explained that the caa does provide an exemption it further explained that subsequent to the enactment of the indian reorganization act in a_trust allotment is no longer a temporary interest and consequently the chief difference between the two interests has disappeared e tribe b land tribe b land does not satisfy the five requirements of revrul_67_284 because it is unallotted tribal land nevertheless the service has determined that income derived from these lands is exempt from income_tax absent a provision in a treaty or statute to the contrary income directly derived by a member of an indian_tribe from unallocated indian tribal lands is subject_to federal_income_tax revrul_67_284 according to the service provisions of the indian allotment act of applicable to tribe b provide such an exception summary income from allotted land that is held in trust for an individual indian and cannot be alienated without the consent of the federal government will almost always be held by the courts to be exempt from federal_income_tax under capoeman under revrul_67_284 however the service also considers whether there is authority in a statute or treaty for the exemption with respect to income directly derived from that particular allotment land income derived from unallotted land owned by the tribe is not generally exempt under capoeman but may be exempt pursuant to a treaty or statute income derived from leased land whether leased from the tribe or from the individual allotment owner is not tax exempt to the lessee income derived from fee simple land owned by an individual indian is not tax exempt iv application to the present case income from the sale of indian arts and crafts is subject_to federal income_taxation unless the seller created the arts and crafts item from materials derived from their own allotted land and the value of such materials constitutes the major portion of the selling_price only in very unusual cases does the major portion of the selling_price of indian arts and crafts come from crops raised on the allotted land or animal products from animals raised on the allotted land for example the income from the sale of a doll would rarely be tax exempt because the primary source of the income from the sale of the doll is usually the equipment and labor rather than the value of the materials used to produce the doll the income from the sale of indian baskets and rugs is also rarely exempt from federal income_taxation the income from the sale of baskets is tax exempt if the reeds or grasses from which the basket is made grew on allotted land and the primary source of the income derived from the sale of the basket is the value of the reeds or grasses rather than the equipment and labor involved in producing the basket the income from the sale of a wool rug would be tax exempt only if the wool is derived from sheep raised on the allotted land and the primary source of the income derived from the sale of the rug is the value of the wool rather than the equipment and labor involved in producing the rug if the rug is made from wool from sheep not raised on the allotted land than the income from its sale is clearly not tax exempt this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact carol cook pincite0 if you have questions case development hazards and other considerations none attachment administrative file elizabeth a purcell chief eo branch division counsel associate chief_counsel tax exempt and government entities
